DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "receiving/selecting/determining/providing by a/the device", “in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification ([0010] fig. 2 210) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.


The following claim language is not clearly understood:
Claim 1 lines 3-4 recites “file type” and “feature
Claim 1 line 3 recites “selecting…an algorithm” without clearly reciting the selection from what i.e. if selection from given plurality of algorithms or any algorithm is selected. 
Claim 3 recites “predict one or more sequences of the file according to the text, alphanumeric character or symbols of the file”. It is unclear what is meant by the “sequences” of the file.

Claims 10 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application. 


 Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory category? - Yes
	claims 1-20: Yes 

Step 2A prong 1: Recites a judicial exception? - Yes
	Claim 1 recites “selecting, by the device according to file type of the file, an algorithm to identify one or more feature of the file” and “determining, by the device, according to the one or more features, one or more applications to execute the file on the client device” (abstract idea: observe/judge/compare and evaluate - merely mental process).

Step 2A prong 2: Integrate judicial exception into practical application? - No
	
Additional elements of claim 1: method (generic computing method),  receiving, by a device, a file from a user of a client device (pre-solution activity); providing, by the device to the user through the client device, a listing of the one or more applications to execute the file (post-solution activity).  


Additional claim elements same as step 2A prong 2 (insignificant and/or WURC)

First, claims 1-9 are directed to a method and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

	Claim 1 is directed to selecting an algorithm to identify features of a file and determining and providing application to execute the file based on the identified feature of the file at a high level of generality. The claim elements of “selecting, by the device according to file type of the file, an algorithm to identify one or more feature of the file” and “determining, by the device, according to the one or more features, one or more applications to execute the file on the client device” as drafted, is a method, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, claim elements of “selecting, by the device according to file type of the file, an algorithm to identify one or more feature of the file” involves selection of an algorithm based on file type, which resembled the idea of observing, comparing and evaluating based on certain criteria and can be performed entirely in the human mind or using pen and paper. Similarly, claim elements of “determining, by the device, according to the one or more features, one or more applications to execute the file on the client device” also involves determination of an application based on the identified feature and can be performed entirely in the human mind or using pen and paper. If a claim limitation, under 

The judicial exception is not integrated into a practical application. In particular, the claim 1 only recites additional claim elements of method (i.e. generic computing method),  receiving, by a device, a file from a user of a client device (i.e. pre-solution activity); providing, by the device to the user through the client device, a listing of the one or more applications to execute the file (i.e. post-solution activity). These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, receiving, by a device, a file from a user of a client device is an insignificant pre-solution activity and routinely performed by a generic computer. Similarly, claim elements of “providing, by the device to the user through the client device, a listing of the one or more applications to execute the file” is an example of insignificant post-solution activity as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the processing unit for the data processing system are an example of pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and/or well-known, routine and conventional (specification: Background, references cited in IDS filed on 02/04/2021, PTO-892) and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Independent claims 10 and 19 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 2-9, 11-18 and 20 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 


Invitation to Participate in DSMER Pilot Program

The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remirez et al. (US Pub. No. 2018/0253439 A1, hereafter Remirez)  in view of Zahl et al. (US Pub. No. 2019/0260836 A1, hereafter Zahl).


As per claim 1, Ramirez teaches the invention substantially as claimed including a method comprising: 
receiving, by a device, a file from a user of a client device (fig. 1 file characterization system 130  client 110  files 112 [0011] a file characterization system that includes one or more computers [0026] client device, user, submit, files [0030] file characterization system receives the files from users); 
selecting, by the device according to a file type of the file ([0031] file characterization system 130 format detector 132 detects formats of the file e.g. binary file, CAD files, SQL file, Microsoft word file [0006] feature extraction based on file type), an algorithm to identify one or more features of the file ([0033] feature extractor 136 feature selector, file type, metadata, feature/property of the file e.g. file name/size/author/attributes/location/content, last accessed/modified date [0034] generate hash, file, feature, hash function algorithm [0011]).

Ramirez doesn’t specifically teach determining, by the device, according to the one or more features, one or more applications to execute the file on the client device; and providing, by the device to the user through the client device, a listing of the one or more applications to execute the file.  

Zahl, however, teaches determining, by the device, according to the one or more features ([0036] application, open, files, particular type, registered, pattern of the URL, analyze URL, identify domain and type of file to determine application), one or more applications to execute the file on the client device ([0035] determine which application, from multiple applications, open/display the contents of the files); and 
providing, by the device to the user through the client device, a listing of the one or more applications to execute the file ([0008] device, obtain, ranked list of application that are authorized to open the file [0047] fig 2A invoke the best suited app 226 [0062] user, display).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Ramirez with the teachings of Zahl of obtaining the list of determined multiple applications that can open/display files based on the file URL/type/domain to improve efficiency (Ramirez 


As per claim 2, Ramirez teaches determining, by the device, whether the one or more features of the file include one of: text, alphanumeric characters or symbols ([0028] file, text files/image files, file include, text [0033] feature extractor 136 feature selector, file type, metadata, feature/property of the file e.g. file name/size/author/attributes/ location/content, last accessed/modified date ); and
determining, by the device, the file type of the file ([0031] file characterization system 130 format detector 132 detects formats of the file e.g. binary file, CAD files, SQL file, Microsoft word file).  

As per claim 5, Zahl teaches: 
filtering, by the device according to the file type of the file, a plurality of applications to execute the file ([0008] ranked list of applications that are authorized to open the file and/or other files e.g. based on the type of file [0004] multiple application, prioritized list of application, open files); and 
generating, by the device, a first subset of the plurality of applications to execute the file ([0008] ranked list of applications that are authorized to open the file and/or other files, alter the priority of the application included in the ranked list [0004] multiple application, prioritized list of application, open files).  

As per claim 6, Zahl teaches: 
filtering, by the device according to the one or more features, the first subset of the plurality of applications to generate a second subset of the plurality of applications to execute the file ([0008] ranked list of applications that are authorized to open the file and/or other files e.g. based on the type of file, alter the priority of the application included in the ranked list [0004] multiple application, prioritized list of application, open files); and 
determining, by the device, scores for applications included in the second subset according to the one or more features and the user of the client device ([0008] ranked list of application, alter the priority of application [0050] ordered ranking).  

As per claim 7, Zahl teaches: 
selecting, by the device from the second subset, the one or more applications for the listing of the one or more applications ([0008] which application on the ranked list is best suited to open the file) according to the score assigned to each of the applications included in the second subset ([0008] ranked list of applications that are authorized to open the file and/or other files e.g. based on the type of file, alter the priority of the application included in the ranked list).  

As per claim 8, Ramirez teaches transmitting, by the device to a service associated with the device, a request for a record associated with user ([0047] fig. 3 generate hash for received files, search repository of known malware  in the same family using the generated hash 306); and 
receiving, by the device from the service, a response including the record associated with the user ([0048] fig.3. provide data identifying other malware to the user, provide, data, identifying the identified malware to the user to their request, client characterization system, provide, data, identifying, malware, user).  

As per claim 9, Ramirez teaches 454820-4884-0893.1Atty. Dkt. No. 099011-4829 (19-0182-USOIBYCON)applying, by the device, the one or more features and data from the record to an application from the listing of one or more applications prior to executing the application for the user ([0048] fig. 3 308 [0003] reverse engineering malware programs, improve detection algorithm [0004] identify origin/creator, malware, signature feature, track the evolution of type of malware).  

Claim 10 recites  a system comprising: a device comprising one or more processors coupled to memory, the device configured to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 11 recites the system of claim 10 to perform limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 14 recites the system of claim 10 to perform limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 15 recites the system of claim 10 to perform limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 16 recites the system of claim 10 to perform limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 17 recites the system of claim 10 to perform limitations similar to those of claim 8. Therefore, it is rejected for the same rational.
Claim 18 recites the system of claim 10 to perform limitations similar to those of claim 9. Therefore, it is rejected for the same rational.
Claim 19 recites a non-transitory computer-readable medium, comprising instructions that, when executed 47 4820-4884-0893.1Atty. Dkt. No. 099011-4829 (19-0182-USOIBYCON) by the processor of a device, cause the processor to perform limitations of claim 1. Therefore, it is rejected for the same rational.
Claim 20 recites the computer-readable medium of claim 19, further comprising instructions that cause the processor to perform limitations of claims 8 and 9. Therefore, it is rejected for the same rational.

Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remirez in view of Zahl, as applied to above claims, and further in view of Wang et al. (US Pub. No. 2021/0081695 A1, hereafter Wang).

As per claim 3, Ramirez teaches text, alphanumeric characters or symbols of the file ([0028] file, text files/image files, file include, text [0033] feature extractor 136 feature selector, file type, metadata, feature/property of the file e.g. file name/size/author/ attributes / location/content, last accessed/modified date).

Wang, however, teaches executing, by the device, the algorithm to predict one or more sequences of the file ([0068] predicting of text region contour points [0090] sequence of the predicted contour points [0156] obtain sequence feature information) according to text, alphanumeric characters or symbols of the file ([0068] according to feature information of the text enclosing region [0156] encoding, feature, text region); and determining, by the device responsive to executing the algorithm, the one or more sequences of the file ([0157] decoding of the sequence feature information, to obtain a character position/category in the text region [0158] obtaining the sequence feature information).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Ramirez and Zahl with the teachings of Wang of predicting the text contour and determining sequence of predicted contour based on feature information of text enclosing region to improve efficiency and allow executing, by the device, the algorithm to predict one or more sequences of the file according to text, alphanumeric characters or symbols of the file and determining, by the device responsive to executing the algorithm, the one or more sequences of the file to the method of Ramirez and Zahl as in the instant invention.

Claim 12 recites the system of claim 10 to perform limitations similar to those of claim 3. Therefore, it is rejected for the same rational.


Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez et al. in view of Zahl, as applied to above claims, and further in view of Wiltshire (US 2021/0192293 A1).

As per claim 4, Ramirez teaches executing, by the device, the algorithm to classify an image of the file ([0018] classifying malware into families that have similar features or structure [0028] images files, .jepg files); and 44 4820-4884-0893.1Atty. Dkt. No. 099011-4829 (19-0182-USOIBYCON) 
Ramirez and Zahl, in combination, do not specifically teach determining, by the device responsive to executing the algorithm, one or more objects according to the image of the file.

	Wiltshire, however, teaches determining, by the device responsive to executing the algorithm, one or more44 4820-4884-0893.1Atty. Dkt. No. 099011-4829 (19-0182-USOIBYCON)objects according to the image of the file ([0005] classifier, identifies characteristics of the image file [0007] identify object in the image file).  

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Ramirez and Zahl with the teachings of Wiltshire identifying object in image file to improve efficiency and allow determining, by the device responsive to executing the algorithm, one or more44 4820-4884-0893.1Atty. Dkt. No. 099011-4829 (19-0182-USOIBYCON)objects according to the image of the file to the method of Ramirez and Zahl as in the instant invention.

Claim 13 recites the system of claim 10 to perform limitations similar to those of claim 4. Therefore, it is rejected for the same rational.

Examiners Note

Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bazzani et al. (US-20210073617 A1) Machine Learning System To Score Alt-Text In Image Data
Benraz; Yosef (US-20180004771-A1) Systems And Methods For Providing Continuing Access To A Remote Computer Program

Laborczfalvi; Lee George (US-7752600-B2) Method And Apparatus For Providing File-type Associations To Multiple Applications

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195